FILE COPY



                                             BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                            No. 07-17-00134-CV

                               In the Interest of T.C.A and M.A.A., Children

     (No. 06-178-FC4 IN COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY)


Type of Fee                      Charges      Paid               By
Supreme Court chapter 51 fee     $50.00       DISM - NOT
Filing                           $100.00      PAID
Statewide efiling fee            $30.00       DISM - NOT
Indigent                         $25.00       PAID
Motion fee                       $10.00       DISM - NOT
                                              PAID
                                              DISM - NOT
                                              PAID
                                              E-PAID




Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $207.00

                                Court costs in this cause shall be paid as per
                                    the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                   IN TESTIMONY WHEREOF, witness my hand
                                                   and the Seal of the COURT OF APPEALS for the
                                                   Seventh District of Texas on August 2, 2017.


                                                   Vivian Long
                                                   VIVIAN LONG, CLERK